DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.
 Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest to output, in response to detecting that a number of cache hits with respect to any of the identifiers added to the plurality of prefetch requests is equal to or greater than a threshold, each of the cache hits occurring in a first cache memory provided at a lower hierarchical level than a second cache memory by each prefetch request associated with the any of the identifiers, the notification being a notification for suppressing a prefetch request issued for the first cache memory from a request source identified by the any of the identifiers, in combination with the other limitations found in the claim.

With regards to claim 9, the prior art of record alone or in combination fails to teach or fairly suggest outputting, in response to detecting that a number of cache hits with respect to any of the identifiers added to the plurality of prefect requests is equal to or greater than a threshold, each of the cache hits occurring in a first cache memory provided at a lower hierarchical level than a second cache memory by each prefetch request associated with the any of the identifiers, the notification being a notification for suppressing a prefetch request issued for the first cache memory from a request source identified by the any of the identifiers, in combination with the other limitations found in the claim.
With regards to claims 10-14, due to their direct or indirect dependence from claim 9, they would be allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181